THOMAS, Judge,
concurring in part and concurring in the result.
Although I concur in the result reached by the main opinion, I do so because the evidence before the Russell Circuit Court (“the trial court”) at the September 4, 2013, divorce trial supports the trial court’s custody judgment. The trial court could not have relied on the evidence pre*1025sented to it at the October 7, 2013, hearing regarding the restraining order entered in the postjudgment contempt action initiated by Amanda Chamberlin (“the wife”) when making its custody determination in the September 5, 2013, divorce judgment. Thus, I believe the main opinion should not have considered that evidence to support its decision to affirm the custody award. See Cowen v. M.S. Enters., Inc., 642 So.2d 453, 454 (Ala.1994) (noting'that an appellate court “is limited to a review of the record alone, that is, it can consider only the evidence that was before the trial court when it made its ruling”). In all other respects, I concur in the main opinion.